Citation Nr: 1823513	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-36 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to November 2006.

This matter is before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.

The Veteran testified before the undersigned at a June 2017 Board video conference hearing.  A hearing transcript is of record.


FINDING OF FACT

The Veteran's acquired psychiatric disability was not incurred in or as a result of active duty service.


CONCLUSION OF LAW

The criteria for service connection for depression have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process

The Veterans Claims Assistance Act (VCAA) obligates VA to certain notice and assistance procedures to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the Board need not search for and address procedural arguments the Veteran fails to raise.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

In this case, the Veteran has alleged that VA examiners overly fixated on the Veteran's post-service relationship issues in assessing the nature and etiology of his acquired psychiatric disorder.  This contention ultimately amounts to a challenge to the VA examiner competence as to rendered medical opinions.  

In the absence of evidence to the contrary, VA examiner competence is presumed based on a presumption of regularity.  Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009); Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  Thus, VA examiner medical judgments are also presumed to be sound in the absence of sufficient contrary evidence.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (2011).  

Contrary to the Veteran's contention, the June 2015 VA examination report, which the Board here relies upon in reaching its decision, reflects that the June 2015 VA examiner recorded and considered the Veteran's claims file as well as applicable military history and claimed in-service stressors reported by the Veteran..  Consequently, the Board finds insufficient evidence to overcome the presumption of competence concerning the June 2015 VA examiner's discharge of her duty to render a sound medical opinion.

II. Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  VA may also grant service connection for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD specifically requires (1) medical evidence establishing a diagnosis of the disorder in accordance with the provisions of 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Ultimately, VA must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

III. Analysis

The Veteran contends that he suffers from an acquired psychiatric disability due to service, to include his fear of hostile military activity while deployed to Iraq.  For reasons set forth below, the Board finds that the Veteran's acquired psychiatric disability does not relate to service.

As a preliminary matter, service connection is unavailable for PTSD, as the record fails to show a diagnosis of PTSD in accordance with 38 C.F.R. §§ 4.125(a); 3.304(f).  A June 2015 VA examination report reflects that the, "Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-5 criteria."  Specifically, the report noted a lack of avoidance or arousal symptoms.  A November 2014 VA examination report also fails to show a PTSD diagnosis and noted a lack of avoidance or mood and cognition alteration symptoms.  The Board notes several VA treatment records, to include a December 2012 VA treatment record that reflect a PTSD diagnosis.  However, such diagnosis appears to be based simply upon a restatement of the Veteran's own general report of trauma in-service and various self-reported symptoms, and further, does not appear informed by a review of the Veteran's history and claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Consequently, and for reasons discussed further below, the Board finds the June 2015 VA examination report to be most probative evidence in this case.  

The Board notes the November 2014 VA examiner diagnosed unspecified bipolar disorder on the basis that the Veteran, "endorsed hypomanic features such as history of assault, alcohol use, gambling, theft, DUI's, etc."  The November 2014 VA examiner also offered that, "It is possible, but not verifiable, that veteran's symptoms developed as a stress reaction to military experiences."  Such an opinion must be deemed as speculative and non-probative.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993)) (medical opinion expressed in terms of "may" also implies "may or may not" is too speculative to establish medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).

Nevertheless, the record presents an adequate June 2015 VA examination report wherein the examiner diagnosed the Veteran with major depressive disorder.  The June 2015 VA examiner also found the November 2014 bipolar disorder diagnosis to be in error, as the November 2014 VA examiner failed to cite hallmark symptoms of bipolar disorder.  Separately, the Board notes that to the extent the Veteran was diagnosed with alcohol use and cannabis use disorders, VA cannot award compensation for alcohol use or cannabis use disorder as primary disabilities.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Thus, the Board turns to whether the evidence establishes that the Veteran's depression was incurred in service.

The record lacks a separation examination report to allow the Board to review the Veteran's mental status at the time of discharge; however, service treatment records reflect that in an April 2005 post-deployment questionnaire, the Veteran reported having felt "constantly on guard, watchful, and easily startled" while deployed as well as endorsing some degree of "feeling down, depressed, or hopeless" and having "little interest or pleasure in doing things."  Later, the Veteran was referred for a command-ordered mental evaluation after an arrest for a domestic violence incident.  The September 2006 report of mental status evaluation notes "partner problems" and "legal problems" but contains no indication of any diagnosis of an actual acquired psychiatric disorder.  This evidence, while favorable to the Veteran's claim, nevertheless fails to establish that the Veteran was diagnosed with an acquired psychiatric disability in service, or that any current acquired psychiatric disability was incurred in service.

As to the etiology of the Veteran's current major depressive disorder, the June 2015 VA examiner opined:

Veteran does currently meet DSM-5 criteria for a diagnosis of Major Depressive Disorder (MDD) that is less likely than not caused by or a result of his military service.  Veteran's current depressive symptoms appear directly linked to post-military life stressors (e.g. legal charges, conflict with his daughter's mother, financial strain) and the likely effects of substance use (e.g. alcohol, cannabis).

The Board finds the June 2015 VA examiner report to be the most probative evidence of record with regard to determining the etiology of the Veteran's acquired psychiatric disability.  This record significantly weighs against a finding that the Veteran's acquired psychiatric disability was incurred in service, as it is a medical judgment that relates the Veteran's psychiatric disability to post-service factors, and was rendered by an appropriate mental health professional informed of all evidence pertinent to the claim.  While the Veteran has contended that his acquired psychiatric disability was incurred in or relates to service, judgment as to origin of a psychiatric disability constitutes a complex medical question that the Veteran, as a layperson, is not competent to answer.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469-79 (1994).

In sum, the evidence of record preponderates against a finding that the Veteran's acquired psychiatric disability was incurred in service.  As such, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990)


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


